Motion, insofar as it seeks leave to prosecute appeal upon typewritten papers and for assignment of counsel, granted, and Paul F. Donohue, Esq., of Albany, N. Y., assigned as counsel to the relator. Motion, insofar as it seeks an order directing *746the Clerk of the Appellate Division, Third Department, to supply-relator with the record, denied upon the ground that such relief should be sought from the office of the Clerk of the Court of Appeals. (Cf., e.g., Matter of Partridge, 301 N. Y. 682, 683.)